     Case 1:20-cv-00426-DAD-EPG Document 66 Filed 04/23/20 Page 1 of 6

 1   TIMOTHY J. WASIEWSKI (SBN 302306)
     O’LAUGHLIN & PARIS, LLP
 2   2617 K Street, Suite 100
     Sacramento, California 95816
 3   Telephone:     (916) 264-2045
     Facsimile:     (916) 264-2040
 4   Email:         tw@olaughlinparis.com

 5   Attorneys for Defendant-Intervenor
     OAKDALE IRRIGATION DISTRICT
 6

 7   KENNETH ROBBINS (SBN 72389)
     ROBBINS, BROWNING, GODWIN & MARCHINI, LLP
 8   700 Loughborough Drive, Suite D
     P.O. Box 2067
 9   Merced, CA 95344
     Telephone:    (209) 383-9334 x16
10   Facsimile:    (209) 383-9386
     Email:        kmr@rbgmlaw.com
11
     Attorneys for Defendant-Intervenor
12   SOUTH SAN JOAQUIN IRRIGATION DISTRICT

13

14                                    UNITED STATES DISTRICT COURT

15                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

16

17   THE CALIFORNIA NATURAL                            Case No. 1:20-cv-00426-DAD-EPG
     RESOURCES AGENCY, et al.,
18                                                     STIPULATION AND ORDER
                        Plaintiffs,                    REGARDING INTERVENTION BY
19                                                     OAKDALE IRRIGATION DISTRICT AND
            v.                                         SOUTH SAN JOAQUIN IRRIGATION
20                                                     DISTRICT
     WILBUR ROSS, et al.,
21
                        Defendants.
22

23

24          This stipulation is entered into by Plaintiffs California Natural Resources Agency,

25   California Environmental Protection Agency, and People of the State of California by and

26   through California Attorney General Xavier Becerra (“Plaintiffs”); Defendants Wilbur Ross, in

27   his official capacity as Secretary of Commerce; Chris Oliver, in his official capacity as Assistant

28   Administrator for Fisheries at the National Oceanic and Atmospheric Administration; National
                                                      1                            Case No. 1:20-cv-426
                   STIPULATION AND ORDER REGARDING INTERVENTION BY OID & SSJID
     Case 1:20-cv-00426-DAD-EPG Document 66 Filed 04/23/20 Page 2 of 6

 1   Marine Fisheries Service; David Bernhardt, in his official capacity as Secretary of Interior;

 2   Aurelia Skipwith, in her official capacity as Director of the U.S. Fish and Wildlife Service; U.S.

 3   Fish and Wildlife Service; Brenda Burman, in her official capacity as commissioner of U.S.

 4   Bureau of Reclamation; U.S. Bureau of Reclamation (“Federal Defendants”); Defendants-

 5   Intervenors Sacramento River Settlement Contractors (“SRS Contractors”),1 Defendant-

 6   Intervenor Tehama-Colusa Canal Authority (“TCCA”) (SRS Contractors and TCCA collectively

 7   referred to herein as “Sacramento River Intervenors”), proposed Defendant-Intervenor Oakdale

 8   Irrigation District (“OID”), and proposed Defendant-Intervenor South San Joaquin Irrigation

 9   District (“SSJID”), all of which are collectively referred to herein as the “Parties.”

10                                                     RECITALS

11           WHEREAS, Plaintiffs filed the instant action in the U.S. District Court for the Northern

12   District of California (“Northern District Court”), against the Federal Defendants. ECF Doc. No.

13   1.

14           WHEREAS, the San Luis & Delta-Mendota Water Authority and Westlands Water

15   District (“SLDMWA/WWD”) moved to intervene. ECF Doc. No. 13. Plaintiffs filed a notice of

16   non-opposition to SLDMWA/WWD’s motion to intervene. ECF Doc. No. 37.

17           WHEREAS, State Water Contractors (“SWC”) moved to intervene. ECF Doc. No. 24.

18   Plaintiffs filed a notice of non-opposition to SWC’s motion to intervene. ECF Doc. No. 38.

19           WHEREAS, the Northern District Court transferred the instant action to the U.S. District

20   Court for the Eastern District of California (“this Court”) by order dated March 20, 2020. ECF
21   Doc. No. 29.

22           WHEREAS, this Court granted the Sacramento River Intervenors intervention pursuant to

23   the terms of a stipulation. ECF Doc. No. 46.

24           WHEREAS, OID and SSJID claim jointly held adjudicated, pre-1914 water rights on the

25   Stanislaus River that are senior to those held by the U.S. Bureau of Reclamation and further assert

26   that in equitable satisfaction of those senior rights, the U.S. Bureau of Reclamation must (1) make
27
     1
      The entities comprising the Sacramento River Intervenors are identified in the Stipulation and Order Regarding
28   Intervention of the Sacramento River Intervenors. ECF Doc. No. 46.
                                                              2                                Case No. 1:20-cv-426
                     STIPULATION AND ORDER REGARDING INTERVENTION BY OID & SSJID
     Case 1:20-cv-00426-DAD-EPG Document 66 Filed 04/23/20 Page 3 of 6

 1   up to 600,000 acre feet of water available to OID and SSJID on an annual basis, and (2) store up

 2   to 200,000 acre feet of OID and SSJID’s water in New Melones Reservoir for their subsequent

 3   use, pursuant to a 1988 agreement.

 4           WHEREAS, to avoid the necessity of briefing on a motion for OID and SSJID to

 5   intervene, the Parties agree that OID and SSJID should be granted leave to permissively intervene

 6   in this case.

 7           NOW, THEREFORE, it is hereby stipulated by and between the Parties, through their

 8   respective counsel, as follows:

 9           1.       OID and SSJID shall be granted permissive intervention in this action.

10           2.       OID and SSJID shall be permitted to promptly file answers in intervention to

11   Plaintiffs’ Complaint.

12           3.       OID and SSJID agree to make a good-faith effort to avoid the duplication of any

13   arguments raised by the Federal Defendants, although OID and SSJID may address the same

14   subject matter or issues raised by the Federal Defendants from a different or similar perspective.

15           4.       Plaintiffs, OID, and SSJID agree to meet and confer on the need for any proposed

16   page limitations on briefing by OID and SSJID during the action. Plaintiffs, OID, and SSJID

17   reserve the right to seek or oppose additional limitations on the length of briefs in the event

18   Plaintiffs, OID, and SSJID are unable to reach agreement on page limits.

19
     DATED: April 21, 2020                         O’LAUGHLIN & PARIS, LLP
20
21                                                 By:             /s/ Timothy J. Wasiewski_______
                                                           TIMOTHY J. WASIEWSKI
22                                                         Attorneys for Proposed Defendant-Intervenor
                                                           OAKDALE IRRIGATION DISTRICT
23

24   DATED: April 21, 2020                         ROBBINS, BROWNING, GODWIN &
                                                   MARCHINI
25

26                                                 By:     _________/s/ Kenneth Robbins_________
                                                           KENNETH ROBBINS
27                                                         Attorneys for Proposed Defendant-Intervenor
                                                           SOUTH SAN JOAQUIN IRRIGATION
28                                                         DISTRICT
                                                       3                             Case No. 1:20-cv-426
                     STIPULATION AND ORDER REGARDING INTERVENTION BY OID & SSJID
     Case 1:20-cv-00426-DAD-EPG Document 66 Filed 04/23/20 Page 4 of 6

 1   DATED: April 21, 2020                XAVIER BECERRA
                                          Attorney General of California
 2                                        TRACY L. WINSOR
                                          Supervising Deputy Attorney General
 3

 4                                        By:    _______/s/ Daniel Fuchs_____________
                                                 DANIEL FUCHS
 5                                               Attorneys for Plaintiffs California Natural
                                                 Resources Agency and People of the State of
 6                                               California by and through Attorney General
                                                 Xavier Becerra
 7

 8   DATED: April 21, 2020                U.S. DEPARTMENT OF JUSTICE
                                          ENVIRONMENTAL & NATURAL RESOURCES
 9                                        DIVISION, WILDLIFE & MARINE
                                          RESOURCES SECTION
10

11                                        By:    _______/s/ Lesley Lawrence-Hammer____
                                                 LESLEY LAWRENCE-HAMMER
12                                               Attorneys for Federal Defendants

13
     DATED: April 21, 2020                DOWNEY BRAND LLP
14
                                          By:    ______/s/ Meredith Nikkel_____________
15                                               MEREDITH NIKKEL

16                                        Attorneys for Proposed Defendants-Intervenors
                                          RECLAMATION DISTRICT NO. 108, SUTTER
17                                        MUTUAL WATER COMPANY; NATOMAS
                                          CENTRAL MUTUAL WATER COMPANY;
18                                        RIVER GARDEN FARMS WATER COMPANY;
                                          PLEASANT GROVE-VERONA MUTUAL
19                                        WATER COMPANY; PELGER MUTUAL
                                          WATER COMPANY; MERIDIAN FARMS
20                                        WATER COMPANY; HENRY D. RICHTER, et al.;
                                          HOWALD FARMS, INC.; OJI BROTHERS
21                                        FARM, INC.; OJI FAMILY PARTNERSHIP;
                                          CARTER MUTUAL WATER COMPANY;
22                                        WINDSWEPT LAND AND LIVESTOCK
                                          COMPANY; MAXWELL IRRIGATION
23                                        DISTRICT; BEVERLY F. ANDREOTTI, et al.;
                                          TISDALE IRRIGATION AND DRAINAGE
24                                        COMPANY; PROVIDENT IRRIGATION
                                          DISTRICT; PRINCETON-CODORA-GLENN
25                                        IRRIGATION DISTRICT and TEHAMACOLUSA
                                          CANAL AUTHORITY
26
27

28
                                             4                          Case No. 1:20-cv-426
                STIPULATION AND ORDER REGARDING INTERVENTION BY OID & SSJID
     Case 1:20-cv-00426-DAD-EPG Document 66 Filed 04/23/20 Page 5 of 6

 1   DATED: April 21, 2020                SOMACH SIMMONS & DUNN

 2                                        By:    ______/s/ Andrew Hitchings________
                                                 ANDREW HITCHINGS
 3                                        Attorneys for Defendants-Intervenors GLENN
                                          COLUSA IRRIGATION DISTRICT;
 4                                        RECLAMATION DISTRICT NO. 104;
                                          CONAWAY PRESERVATION GROUP, LLC;
 5                                        DAVID AND ALICE te VELDE FAMILY TRUST;
                                          PELGER ROAD 1700, LLC; ANDERSON-
 6                                        COTTONWOOD IRRIGATION DISTRICT; CITY
                                          OF REDDING; and KNIGHTS LANDING
 7                                        INVESTORS, LLC

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            5                       Case No. 1:20-cv-426
                STIPULATION AND ORDER REGARDING INTERVENTION BY OID & SSJID
     Case 1:20-cv-00426-DAD-EPG Document 66 Filed 04/23/20 Page 6 of 6

 1                                               ORDER

 2          Pursuant to the Parties’ Stipulation, the Court hereby grants OID and SSJID intervention

 3   pursuant to the terms of the Stipulation.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 22, 2020
                                                        UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    6                            Case No. 1:20-cv-426
                   STIPULATION AND ORDER REGARDING INTERVENTION BY OID & SSJID
